 Case 1:19-cv-00476-PLM-PJG ECF No. 25 filed 06/08/20 PageID.197 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 HEATHERLEE YORTY,
     Plaintiff,

 v.                                                 Case No. 1:19-cv-476

 EQUIFAX, INC.,                                     HONORABLE PAUL L. MALONEY
      Defendant.
 ____________________________/

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On February 27, 2020, Plaintiff filed a Motion for Default Judgment (ECF No. 18). On

March 16, 2020, Defendant filed a Motion for Summary Judgment (ECF No. 19). Both matters

were referred to the Magistrate Judge, who issued a Report and Recommendation on May 14,

2020, recommending that this Court deny Plaintiff’s motion, grant Defendant’s motion, and

terminate the action. The Report and Recommendation was duly served on the parties. No

objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 24) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Default Judgment (ECF No. 18) is

DENIED.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 19) is

GRANTED.

       A Judgment will be entered consistent with this Order.

Dated: June 8, 2020                                        /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge
